Citation Nr: 1213357	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent prior to July 21, 2010, and 50 percent since July 21, 2010. 

2.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar L5-S1 disc herniation. 

3.  Entitlement to an initial rating in excess of 20 percent for the service-connected sciatica of the right leg. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to October 1992, May 1994 to October 2000, and January 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By way of the December 2008 rating decision the RO granted the Veteran service connection for chronic acquired psychiatric disorder to include PTSD with an initial rating effective July 14, 2008, service connection for low back pain with an initial rating of 20 percent effective July 14, 2008, and service connection for sciatica of the right leg with an initial rating of 20 percent effective July 14, 2008. 

During the pendency of the appeal, an August 2010 rating decision granted the Veteran a higher rating of 50 percent for the service-connected PTSD effective July 21, 2010.  Inasmuch as a higher rating for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of entitlement to an initial rating in excess of 50 percent for PTSD, an initial rating in excess of 20 percent for lumbar L5-S1 disc herniation, and an initial rating in excess of 20 percent for sciatica of the right leg are remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  Since July 14, 2008, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Since July 14, 2008, the criteria for the assignment of an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002) 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the December 2008 rating decisions, he was provided notice of the VCAA in July 2008.   The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Board is aware that the July 2008 letter concerned the Veteran's initial service connection claim, not the claim for a higher rating  claim.  However, the current appeal arose upon the grant of service connection in  December 2008.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in August 2009.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

In December 2008, the RO granted the Veteran service connection for PTSD with an initial 30 percent disability rating effective July 14, 2008.  During the pendency of the appeal an August 2010 rating decision granted the Veteran an initial rating of 50 percent effective July 21, 2010.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling prior to July 21, 2010, and 50 percent disabling since July 21, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

After a careful review of the Veteran's claims file and testimony the Board finds that by granting the Veteran the benefit of the doubt, his service-connected PTSD warrants an initial rating of 50 percent since the date of claim.  Thus, the Board finds that since July 14, 2008, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  

The Veteran underwent a private examination in August 2008.  The evaluation report indicates that the Veteran seemed to be experiencing stress and anxiety when completing some of the assessments.  His train of thought was coherent and without disturbances of logic or bizarreness; his speech was relevant and without evidence of unusual ideation.  

On testing he scored in the range of significant clinical risk for depression.  There were no obvious indications of psychotic distortions including ideas of reference, hallucinations, faulty perceptions, or misinterpretations of consensual reality; he denied suicidal ideations.  All components of memory, including remote, recent, and immediate memories, appeared to be intact.  

On examination, the traumatic events are persistently re-experienced with every day painful images, memories, or thoughts; two to three times a week he had distressing dreams; at least once a week he felt as though events were recurring and he was reliving them; he becomes physically upset which is manifested by sweating, trembling, racing heart, shortness of breath, nausea, or diarrhea.  Daily he avoided any thoughts of feelings about his traumatic in-service event and he also avoided doing things or going into situations that reminded him of these events.  He often has difficulty enjoying things, feels distant or cut off from other people, and found it hard to imagine having a long life span and a fulfilling life.  He also had persistent symptoms of increased arousal as indicated by often trouble falling asleep or staying asleep, being frequently irritable or outbursts of anger, difficulty concentrating, feeling on edge, easily distracted, or that he had to stay "on guard"; and he is jumpy or easily startled.  The examiner indicated that the Veteran had significant distress and marked impairment in social, occupation, and other important areas of functioning.  The examiner indicated that the Veteran's GAF score was 55.  

The November 2008 VA examination report indicates that the Veteran worked full time but became frustrated with the public and taking on other people's problems.  He no longer hunts or fishes, sold all of his guns, and stopped attending NASCAR because of crowds.  

On examination he was clean, neatly groomed, appropriately dressed, casually dressed; had unremarkable speech and psychomotor activity; his affect was mildly constricted; and his mood was mildly anxious and depressed, his anxiety increased when talking about traumas and reduced afterward.  In addition, his orientation was intact to person, time, and place; his thought process and thought content were unremarkable; there were no delusions; he understood the outcome of his behavior; he had no obsessive or ritualistic behavior; no presence of homicidal or suicidal thoughts; good impulse control; no episodes of violence, and no problems with activities of daily living.  He did have initial insomnia, nightmares two to four times per week, slept five to six hours without waking, and did not feel rested in the morning.  His remote and immediate memory was normal but his recent memory was mildly impaired.  It was noted that in a 12 month period he lost two weeks from work as the result of chest pain/anxiety, panic, and feeling stressed.  The diagnosis was mild to moderate, chronic PTSD.

The Veteran was afforded a VA examination in July 2010; it was noted that he saw a physician's assistant six times in 2009, a social worker for individual psychotherapy, and ten sessions of cognitive processing therapy.  He stated while the cognitive processing therapy increased his PTSD symptoms he has also found benefit from clarification of his erroneous thinking and he was able talk about his traumas with more comfort since entering therapy; he takes Citalopram and Hydroxyzine.  Since starting therapy his symptoms have increased, his sleep is reduced and his fatigue has increased.  He has called off work more than often he thinks is good because of fatigue and visits the employee health office at work on a frequent basis because of heart palpations.  He also has increased problems with concentration at work.  He goes to his daughter's sporting events and has been camping with his wife and another couple; however, he felt uncomfortable at Church because of his actions in Iraq.  

On examination he was well groomed and oriented; his speech was slow; he had good eye contact but was guarded when discussing traumatic events; his affect was constricted; his mood was depressed; his thought process was slow with vague answers at times; he worried about his marriage a good deal; and had persistent thoughts about his combat experiences.  He had poor concentration but his insight was good, he had no delusions or hallucinations; his judgment and insight were intact; and his intelligence was average.  He averaged five to six hours a sleep but had two to three awakenings due to nightmares; he was also easily awakened by noise at which time he thinks about and becomes fearful there in an in the house.  On examination he was negative for inappropriate behavior, violence, obsessive ritualistic behavior, and recent homicidal ideations.  The Veteran's impulse control was adequate but he did often wish he was dead and the little things triggered his suicidal ideation but he denied any intent or history of attempts.  He reported mild to moderate panic attacks that were approximately five times per week and were characterized by racing heart, sweating, feeling light headed, dizziness, and short of breath.  Sometimes the panic attacks were severe and sometimes they were out of the blue.  He also reported depression about 30 percent of his waking life and he rated it has mild to moderate.  

The Board finds that, since July 14, 2008, the preponderance of the evidence shows that the Veteran's symptoms are manifested by occupational and social impairment with reduced reliability and productivity.  The August 2008 private psychiatric evaluation report indicates that the examiner opined that the Veteran had significant distress and marked impairment in social and occupational functioning.  The examiner assigned a GAF score of 55 for the impairment due to the PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.   

The August 2008 private evaluation report and the November 208 VA examination report establish that the Veteran had depressed mood, a markedly diminished interest in or participation in significant activities, and panic attacks more than once a week.    

The Veteran's private examination, private treatment records, VA examinations, VA treatment record, and the Veteran's testimony, show that he has difficulty in establishing and maintaining effective work and social relationships; he has reported problems at work since he takes on everyone's problems.  It was noted that some of the Veteran's problems at work was that he had nightmares two to four times a week and woke up not well rested.  It was also noted at the November 2008 VA examination that he had trouble enjoying hunting, fishing, and NASCAR.  At all of his examinations it was noted that he had panic attacks weekly; the Board notes that at the November 2008 VA examination it was noted that while he had a panic attack everyday that past week they did not usually occur on a daily basis.  The November 2008 VA examination report indicates that the Veteran lost two weeks of work in the past twelve months due to panic attacks and anxiety associated with the PTSD. 

Based upon these findings, the Board finds that since July 14, 2008, the Veteran's PTSD more closely approximates the criteria for a 50 percent disability rating.  Thus, an initial rating of 50 percent for PTSD effective July 14, 2008, is warranted, and the claim for an increased rating is granted to that extent.   

The issue of entitlement to an initial rating in excess of 50 percent is remanded for additional development as discussed below in the Remand section.


ORDER

Since July 14, 2008, an initial rating of 50 percent for PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

After a careful review of the Veteran's claims on appeal the Board finds that further development is warranted; specifically, VA examinations.  The VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

As discussed above, the Board granted the Veteran an initial rating of 50 percent for PTSD effective the date of the Veteran's claim for service connection; however, in order for the Board to adjudicate if the Veteran's PTSD warrants an initial rating in excess of 50 percent, the Board finds that the RO should arrange for the Veteran to be afforded a new VA examination. 

Review of the record shows that the Veteran is currently undergoing treatment for the PTSD through the VA health care system.  There is evidence that his symptoms may have worsened since undergoing treatment.  The Board also notes that the Veteran was afforded VA examinations in November 2008 and July 2010; however, neither of these examiners reported a GAF score for the social and occupational impairment caused by the PTSD.  The examiner who conducted the July 2010 VA examination did not provide an assessment as to the severity of the PTSD.    

The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD, and the report should include a GAF score for the level of impairment due to the PTSD.    

The Veteran testified that since his July 2010 VA examination, his service-connected lumbar spine disability has increased in severity; he reported that he was now receiving injections in his spine.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the thoracolumbar spine disability and the sciatica of the right lower extremity.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Prior to any VA examination, attempts shall be made to obtain any outstanding records of pertinent medical treatment.  The RO should obtain the VA treatment records for treatment of the service-connected PTSD, thoracolumbar spine disability, and sciatica of the right lower extremity dated from August 2010.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain the VA treatment records for treatment of the service-connected PTSD, thoracolumbar spine disability, and sciatica of the right lower extremity dated from August 2010.  


2.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his PTSD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptoms and functional impairment due to the PTSD.  If possible, the examiner should provide a global assessment of functioning (GAF) score based on the Veteran's service-connected PTSD for the entire appeal period (from July 2008 to present).  

The examiner should indicate whether the PTSD causes occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

The examiner should render an opinion as to whether the service-connected PTSD precludes the Veteran from working at substantially gainful employment consistent with his work and educational background.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  The RO shall schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar L5-S1 disc herniation and sciatica of the right leg.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should specifically note all symptomatology and manifestations caused by the lumbar spine disability and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should indicate whether the degenerative disc disease of the thoracolumbar spine has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period. 

The examiner should report all manifestations of the service-connected sciatica of the right lower extremity.  The examiner should render an opinion as to whether the sciatica of the right lower extremity is mild, moderate or severe.  

The examiner should determine whether the lumbar spine disabilities (orthopedic and neurological) are manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  The RO should readjudicate the Veteran's claims for increased ratings remaining on appeal with consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


